REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach an inductive cover assembly, comprising an insert, an induction ring with an opening and a cover covering the opening, wherein the insert is pluggably connected to an assembly groove of a can body to allow the inductive cover assembly to be detachably arranged on the can body; wherein the induction ring and the cover are hinged to the insert; wherein the inductive ring and the cover are rotatable with respect to the insert; the actuating assembly comprises a power supply module, an actuating unit, a speed reducer and a connector that are arranged in the insert; the power supply module is connected to the actuating unit through a control circuit board; the control circuit board is configured to control the actuating unit to rotate; an input shaft of the speed reducer is connected to an output shaft of the actuating unit; an end of the connector is connected to an output shaft of the speed reducer, and the other end of the connector is connected to the cover; the actuating unit drives the connector to rotate through the speed reducer, so that the cover is driven to rotate around the insert; the inductive ring is provided with an inductive circuit which extends along a circumference of the inductive ring and is connected to the control circuit board.
The closest prior art of record is considered to be Yang et al. (U.S. 2015/0259140) which teaches an inductive cover assembly, comprising an insert, an induction ring with an opening and a cover covering the opening, wherein the induction ring and the cover are hinged to the insert; wherein the inductive ring and the cover are rotatable with respect to the insert.   
Yang et al. does not teach the insert being pluggably connected to an assembly groove of a can body to allow the inductive cover assembly to be detachably arranged on the can body.  Yang et al. also does not teach the speed reducer which is connected to an output shaft and the connector being connected to an output shaft of the speed reducer.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736